Citation Nr: 1642291	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for arthritis of the right knee.

2.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for arthritis of the left knee.

3.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for status post subtotal thyroidectomy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypertensive cardiovascular disease.

6.  Entitlement to service connection for cerebrovascular disease, status post cerebrovascular accident with residual left hemiparesis.

7.  Entitlement to service connection for a chronic respiratory disorder, claimed as bronchitis with asthmatic component.

8.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).

In May 2014, the Board remanded the appeal to clarify both the Veteran's representation and personal hearing request.  Tellingly, the Veteran did not reply to the post-remand letter from VA, dated in June 2014, which requested that he notify VA if he wanted a representative and/or a personal hearing.  Therefore, the Board finds that VA adjudication of the current appeal may proceed without either. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In his November 2006 claim for bilateral arthritis of the knees, status post subtotal thyroidectomy, hypertension, hypertensive cardiovascular disease, cerebrovascular disease, and a chronic respiratory disorder, the Veteran asserted that all these disabilities where caused by his exposure to herbicides, including Agent Orange, while serving in the Navy from April 1967 to April 1971.  However, the record does not show that the RO has, as yet, associated with the claims file his service personnel records or has otherwise taken any steps to corroborate whether he set foot in the Republic of Vietnam, he had Brown Water Navy Service, and/or served on a ship that docked in the Republic of Vietnam.  Thus, the Board finds that a remand to undertake this development is required.  See 38 U.S.C.A. § 5103A(b) (West 2014).  In undertaking the above development the AOJ should, among other things, verify the dates the Veteran served on each of his ships, including the U.S.S. Dixie which service treatment records show he served on in 1970 and the U.S.S. Gray which service treatment records show he served on in 1971, and whether any of these ships participated in Brown Water Naval operations and/or docked in the Republic of Vietnam.

If while the appeal is in remand status the above development confirms the Veteran's served in the Republic of Vietnam , obtain medical opinions as to the relationship, if any, between all of his claimed disorders and his presumptive herbicide exposure.  See 38 U.S.C.A. § 5103A(d) (West 2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that when a veteran is found to not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  Given the February 2013 and December 2013 calls from the Veteran's wife regarding his being too ill to leave home to go to VA for an examination or treatment, these opinions should be based on the examiners review of the claims file.  

The Board also finds that the Veteran's claim for a TDIU must be remanded because adjudication of this claim is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file the Veteran's service personnel records from the National Personnel Records Center (NPRC).  

Also request that the NPRC, or any other appropriate governmental agency, provide VA with information that can verify the Veteran's claims regarding being exposed to herbicides while serving in the Navy from April 1967 to April 1971.  The above development should include, among other things, verifying the names of the ships the Veteran served on, his dates of service on each ship including the U.S.S. Dixie and the U.S.S. Gray, and their locations during these times so as to be able to make a determination as to whether he had Brown Water Navy Service, the ships docked in the Republic of Vietnam when he was aboard, and/or he actually stepped foot in the Republic of Vietnam.

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Associate with the claims file any post-January 2013 treatment records held by the Manila VA Medical Center.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with and/or symptoms of bilateral arthritis of the knees, status post subtotal thyroidectomy, hypertension, hypertensive cardiovascular disease, cerebrovascular disease, and a chronic respiratory disorder and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  If the above development confirms that the Veteran had Brown Water Navy Service, one of his ships docked in the Republic of Vietnam when he was aboard, and/or he actually stepped foot in the Republic of Vietnam, obtain medical opinions as to his bilateral arthritis of the knees, status post subtotal thyroidectomy, hypertension, hypertensive cardiovascular disease, cerebrovascular disease, and a chronic respiratory disorder claims.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that arthritis of either knee, status post subtotal thyroidectomy, hypertension, hypertensive cardiovascular disease, cerebrovascular disease, and/or a chronic respiratory disorder is due to the Veteran's military service including his presumptive exposure to herbicides as a result of his service in the Republic of Vietnam?

(b) Is it at least as likely as not that arthritis of either knee, hypertension, hypertensive cardiovascular disease, cerebrovascular disease, and a chronic respiratory disorder manifested itself to a compensable degree in the first post-service year?

The examination report must include a complete rationale for all opinions expressed.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the September 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

